Citation Nr: 0706533	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  01-04 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the 
service-connected residuals of a shell fragment wound of the 
sacral area with S2 motor radiculopathy.  

2.  Entitlement to a compensable rating for the service-
connected residuals of a shell fragment wound of the neck.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to July 
1947 and from June 1951 to November 1953.  His awards and 
decorations included the Combat Infantryman Badge and the 
Purple Heart Medal.  

The claims were previously before the Board of Veterans' 
Appeals (Board) in October 2001 and March 2005 when they were 
remanded for further development of the record.  

In March 2005, a Deputy Vice Chairman at the Board granted 
the veteran's motion to have his case advanced on the Board's 
docket.  


FINDINGS OF FACT

1.  The service-connected residuals of a shell fragment wound 
of the sacral area with S2 motor radiculopathy are shown to 
have been productive of functional restriction due to pain 
that more nearly approximated that of severe limitation of 
lumbar spine motion during the course of the appeal; findings 
reflective of severe muscle damage are not shown; neither a 
separately ratable neurological deficit nor related 
intervertebral syndrome is demonstrated.  

2.  The service-connected shell fragment wound residuals of 
the neck is not shown to be productive of painful or 
otherwise symptomatic residual scarring; neither related 
muscle damage nor functional limitation is demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 40 percent 
for the service-connected residuals of a shell fragment wound 
of the sacral area with S2 motor radiculopathy area have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40 - 4.42, 4.45, 38 C.F.R. 
§ 4.71a including Diagnostic Codes 5292, 5294 (effective on 
April 1, 1946, through September 25, 2003); 38 C.F.R. § 4.71a 
including Diagnostic Code 5236 (effective on September 26, 
2003).  

2.  The criteria for the assignment a compensable rating for 
the service-connected residuals of a shell fragment wound of 
the neck have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 38 C.F.R. 
§ 4.118 including Diagnostic Code 7804 (effective prior to 
August 30, 2002; amended effective on August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
for increase.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in January 2004 and April 2005, the RO 
informed the veteran that in order to warrant an increased 
rating, the evidence had to show that his service-connected 
disabilities had gotten worse.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the Federal 
government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, however, the notice with respect to the claims 
for increased ratings for residuals of shell fragment wounds 
of the neck and of the sacral area was not sent to the 
veteran and his representative until after the RO's initial 
rating action in January 2001.  Nevertheless, any defect with 
respect to the timing of that notice was harmless.  

Not only did the subsequent notices comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the Statement of the Case (SOC) and the Supplemental 
Statements of the Case (SSOC's) set forth the text of those 
laws and regulations.  

Moreover, those notices; the SOC and SSOC's; and the Board's 
remands informed the veteran of the evidence which had been 
obtained in support of or was further required to support his 
appeal.  

In any event, following such notice, the RO granted the 
veteran additional time to develop the record; and 
thereafter, the RO readjudicated the veteran's appeal.  Thus, 
the veteran has had ample opportunity to participate in the 
development of his claim.  As such, there is no prejudice to 
the veteran due to any defect in the timing of the notice.  
See Prickett v. Nicholson, No. 04-0140 (U.S. Vet. App. Sept. 
11, 2006).  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In October 2006, the RO provided the veteran and his 
representative with information concerning the Court's 
holding in Dingess/Hartman.  However, neither the veteran or 
his representative submitted information or evidence 
concerning that holding.

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claims.  It appears that all 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  In this regard, he 
has not identified any further outstanding evidence (that has 
not been sought by VA), which could be used to support any of 
his claims.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect any issue on 
appeal.  

As such, there is no prejudice to the veteran due to a 
failure to assist him with his claims for increased ratings 
for the residuals of shell fragment wounds of the neck and/or 
sacral area.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) 
(discussing prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of those claims.  See, e.g., Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  


II.  Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4.  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where, as here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present (current rating period) level of 
disability is of primary concern.  Although the recorded 
history of a disability is for consideration in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, in accordance with 38 C.F.R. §§ 4.1 and 4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected disability.  

In determining the adequacy of assigned disability ratings, 
consideration must be given to factors affecting functional 
loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors 
include a lack of normal endurance and functional loss due to 
pain and pain on use, specifically limitation of motion due 
to pain on use including that experienced during flare ups.  
38 C.F.R. § 4.40.  Consideration must also be given to 
weakened movement, excess fatigability, and incoordination, 
as well as the effects of the disability on the veteran's 
ordinary activity.  38 C.F.R. § 4.10, 4.45.  

In rating the residuals of shell fragment wounds, 
consideration must also be given to associated muscle injury.  
The history and complaints associated with the particular 
injury, as well as the current objective findings are 
relevant to those considerations.  38 C.F.R. § 4.56 (2006).  

Such factors, however, are only guidelines which are to be 
considered with all evidence in the individual case.  
Robertson v. Brown, 5 Vet. App. 70 (1993).  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, and impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).  

The provisions of 38 C.F.R. 4.56 also provide guidance in 
classifying the level of impairment caused by muscle 
injuries, such as slight, moderate, or moderately severe.  

Slight muscle disability may typically result from a simple 
wound of the muscle without debridement or infection.  The 
service department records generally show a superficial wound 
with brief treatment and a return to duty.  38 C.F.R. 
§ 4.56(d)(1).  

The service department records or other record also show that 
the wound usually heals with good functional results and no 
cardinal signs or symptoms of muscle disability as defined by 
the VA.  Id.  

In such situations, the current objective findings consist of 
a minimal scar; no evidence of fascial defect, atrophy, or 
impaired tonus; and no impairment of function or of metallic 
fragments retained in the muscle tissue.  Id.  

Moderate muscle disability may typically result from a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell, or shrapnel fragment, 
without the explosive effect of a high velocity missile and 
residuals of debridement or prolonged infection.  38 C.F.R. § 
4.56(d)(2).  

The history of the injury is shown by service department 
records or other evidence of in-service treatment for the 
wound and a record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Id.  

Objective findings include entrance and, possibly, exit 
scars, small or linear, indicating a short track of the 
missile through muscle tissue; some loss of deep fascia or 
muscle substance or impairment of muscle tonus; and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  Id.  

Moderately-severe disability of the muscles is caused by a 
through and through or deep penetrating wound by a small 
high-velocity missile or large low-velocity missile, with 
resultant debridement, prolonged infection, or sloughing of 
soft parts, and intermuscular scarring.  

The history and complaints of such disability are 
demonstrated by service department records or other evidence 
showing hospitalization for a prolonged period for treatment 
of the wound; a record of consistent complaint of cardinal 
signs and symptoms of muscle disability; and, if present, 
evidence of inability to keep up with work requirements.  

Objective findings could include entrance and, if present, 
exit scars indicating the track of the missile through one or 
more muscle groups and indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3).  

Also potentially necessary in rating the service-connected 
residuals of shell fragment wounds are the criteria for 
rating scars associated with those wounds.  38 C.F.R. 
§ 4.118.  


A.  The Sacral Area

The RO has rated the service-connected shell fragment wound 
residuals of the sacral area with S2 motor radiculopathy 
under 38 C.F.R. § 4.71a, Diagnostic Code 5294.  These 
criteria were effective at the time the veteran filed his 
claim and were applicable to rating sacroiliac injury and 
weakness.  

Under Diagnostic Code 5294, a 20 percent rating was 
warranted for sacroiliac injury and weakness manifested by 
muscle spasm on extreme forward bending and a loss of 
lateral spine motion, unilateral, in the standing position.  
38 C.F.R. § 4.71a, Diagnostic Code 5294.  

A 40 percent rating was warranted for a sacroiliac injury 
and weakness manifested by listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, a loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  Id.  

During the pendency of the veteran's appeal, the rating 
schedule was revised with respect to the veteran's service-
connected low back disability.  See 68 Fed. Reg. 51454-51456 
(August 27, 2003).  That change became effective September 
26, 2003.  
Under the revised regulations, the service-connected 
disability manifested by sacroiliac injury and weakness is 
now rated under 38 C.F.R. § 4.71, Diagnostic Code's 5236 in 
accordance with the following general rating formula:  

The noted ratings may be assigned with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is accomplished to 30 degrees or less; 
or, when there is favorable ankylosis of the entire 
thoracolumbar spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
are to be evaluated under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, Diagnostic Code 5236, Note (1).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 
5236, Note (5).  

At the outset of the veteran's claim, the service-connected 
residuals of the shell fragment wound of the sacral area were 
potentially ratable under 38 C.F.R. § 4.71a, Diagnostic Code 
5292.  

That Diagnostic Code was applicable to rating limitation of 
motion of the lumbar spine.  A 20 percent rating was 
warranted for moderate limitation of motion of the lumbar 
spine, while a 40 percent rating was warranted for severe 
limitation of motion.  

Effective on September 25, 2003, Diagnostic Code 5292 was 
replaced by the general rating formula noted hereinabove.  

In evaluating the service-connected low back disability, the 
RO has granted service connection for associated S2 motor 
radiculopathy.  Therefore, the level of impairment caused by 
the veteran's low back disability is potentially rated as 
intervertebral disc syndrome.  

Prior to September 23, 2002, a 20 percent rating was 
warranted for intervertebral disc syndrome which was 
productive of moderate impairment and manifested by recurring 
attacks.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  

A 40 percent rating was warranted for intervertebral disc 
syndrome which was productive of severe impairment, 
manifested by recurring attacks with intermittent relief.  
Id.  

A 60 percent rating was warranted for intervertebral disc 
syndrome which was productive of pronounced impairment, 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc. In such cases, there was little 
intermittent relief.  Id.  

The regulations pertaining to the evaluation of 
intervertebral disc syndrome were revised during the pendency 
of the veteran's appeal (See 67 Fed. Reg. 54345-54349 (August 
22, 2002)).  

Effective on September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) was rated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher 
evaluation.  

A 20 percent rating was warranted for incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

A 40 percent rating was warranted for incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  Id.  

A 60 percent rating was warranted for incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  Id.  

For the purpose of evaluations under Diagnostic Code 5293, an 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Neurologic disabilities were to be separately evaluated using 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2).  

Effective on September 26, 2003, the rating schedule with 
respect to evaluating the veteran's intervertebral disc 
syndrome was, again, revised.  68 Fed. Reg. 51454 - 51456 
(August 27, 2003) (now codified as amended at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243).  

Under the revised regulations, intervertebral disc syndrome 
is to be rated in one of two ways:  either on the basis of 
the total duration of incapacitating episodes or on the basis 
of the general rating formula.  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  

The Board will therefore evaluate the veteran's service-
connected residuals of a shell fragment wound of the sacral 
area under both the former and the current schedular 
criteria, keeping in mind that the revised criteria may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.A. § 5110(g) (West 2002); VAOPGCPREC 
3-2000; Green v. Brown, 10 Vet. App. 111, 117 (1997).  

The Board provided the veteran with the new regulatory 
criteria in the May 2003 SSOC.  The veteran's representative 
submitted additional argument on his behalf in April and 
September 2005.  Therefore, there is no prejudice to the 
veteran in the Board adjudicating the claim.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Finally, the service-connected residuals of a shell fragment 
wound of the sacral area with S2 motor radiculopathy are 
potentially ratable under 38 C.F.R. § 4.124a, Diagnostic Code 
8520 (2006).  

Under that code, a 20 percent rating is warranted for 
moderate incomplete paralysis of the sciatic nerve, while a 
40 percent rating is warranted for moderately severe 
incomplete paralysis.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscular atrophy.  

In March 1953, the veteran sustained penetrating shell 
fragment wounds of multiple areas, including the sacral 
region.  Although there was no associated artery or nerve 
damage, there was a deep wound over the mid-sacrum, which was 
debrided and sutured.  

After approximately two and a half weeks of inpatient 
treatment, the wounds had healed well.  The veteran continued 
to experience tenderness in the pre-sacral area.  

During his service separation examination in March 1953, the 
veteran had scars over his lower back and complained of back 
pain.  On examination, he demonstrated a full range of 
flexion.  

During a February 1954 VA orthopedic examination, the veteran 
complained that, due to back pain from his shrapnel wounds, 
he was unable to lift, walk fast, run or sit for any period 
of time.  

On examination, the veteran stood with a fairly wide stance 
and walked slowly and tensely but without limping.  His 
shoulders and pelvis were level, and he had good posture.  

In the pilonidal fold of skin of the upper portion of the 
buttocks and sacral areas, there was a vertical scar in the 
mid-line which was somewhat tender.  It was well healed and 
was not depressed but slightly adherent.  

During a VA orthopedic examination in August 1954, the sacro-
coccygeal scar continued to be quite tender and caused 
discomfort on motion of the legs or back.  Such discomfort 
emanated from the scar itself with no intrinsic involvement 
of the back or of the leg or hip joints.  

In August 1954, the veteran also underwent a VA 
neuropsychiatric examination.  No positive neurologic 
findings were demonstrated.  

More recent evidence consists of outpatient records, 
reflecting the veteran's treatment by VA from November 1999 
through January 2001; reports from S. F. S., M.D., dated in 
February 2000; reports of VA examinations, performed from May 
to December 2000, in January 2004, and in February, March, 
and August 2006; and a February 2001 statement from the 
veteran's former employer.  

This more recent evidence shows that the service-connected 
shell fragment wound residuals of the sacral area consist of 
a mid-line scar, measuring no more than six inches in length.  

However, the most recent (March 2006) VA orthopedic 
examination shows that veteran was only able to flex to 60 
degrees, and there were complaints of low back pain that 
appeared to limit his ability to move normally.  

The veteran was noted to walk with a left-sided limp and 
complained of low back pain and flare-ups.  There was also 
some evidence of abnormal mobility on forced motion.  Given 
these overall findings, the Board finds that the service-
connected low back disability picture more closely resembles 
that of severe functional loss due to pain.  

Under the older version of the rating criteria referable to 
Diagnostic Code 5292, accordingly, an increased rating of 40 
percent is for application for the period of the appeal.  

In arriving at this decision, the Board has considered the 
possibility of a still-higher schedular evaluation for the 
veteran's service-connected low back disability.  However, 
the veteran does not experience unfavorable ankylosis of the 
entire thoracolumbar spine.  

Moreover, there is no competent evidence that the service-
connected residuals of the shell fragment wound of the sacral 
area are productive of pronounced intervertebral disc 
syndrome or of any incapacitating episodes as defined by VA 
due to related intervertebral disc syndrome.  

Despite his low back pain, the veteran does not demonstrate 
persistent symptoms compatible with sciatic neuropathy such 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc.  In 
this regard, the Board finds no other evidence of a 
separately ratable neurologic deficit due to the low back 
wound residuals, such as bowel or bladder impairment or 
severe incomplete paralysis of the sciatic nerve with marked 
muscular atrophy.  

For these reasons, the veteran's service-connected residuals 
of a shell fragment wound of the low back warrant a schedular 
rating of 40 percent and no more.  

In arriving at this decision, the Board has considered the 
possibility of a separate schedular rating for the scar 
resulting from the shell fragment wound of the low back.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2004).  Pyramiding, which is the evaluation 
of the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided. 38 C.F.R. § 4.14 (2006).  

That said, it is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating under several diagnostic codes.  For example, 
the tenderness associated with a shell fragment wound scar 
could be evaluated separately from the muscle damage caused 
by the scar.  See Esteban v. Brown, 6 Vet. App. 259- 261-62 
(1994); VAOPGCPREC 23-97.  

The critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Id.  

In this regard, scars are rated based on various factors, 
such as the size of the scar; tenderness to palpation; 
ulceration of the scar; or limitation of motion of the 
affected part.  A full discussion of the criteria is set 
forth below.  

In any event, during a VA neurologic examination in November 
2000, it was reported that the sacro-coccygeal scar was 
painful and very tender to palpation; and during a VA 
orthopedic examination the following day, it was noted that 
the scar was pale and productive of mild disfigurement.  
Despite those reports, the preponderance of the evidence is 
negative for any disability or symptomatology associated with 
that scar.  

Indeed, the veteran's VA outpatient treatment records, dated 
from November 1999 through January 2001, are negative for any 
complaints or clinical findings of symptomatology associated 
with the sacro-coccygeal scar.  

Moreover, reports of VA examinations of the scar in June 2000 
and August 2006; the report of the aforementioned VA 
orthopedic examination in November 2000; and the report of a 
January 2004 neurologic examination by the same examiner who 
conducted the November 2000 neurologic examination, shows 
that the sacro-coccygeal scar is well-healed, non tender, and 
unattached to any underlying structure.  

In fact, the scar is reportedly movable and smooth with no 
depression or elevation and no evidence of ulceration, 
breakdown of the skin, or underlying tissue loss.  

Although the veteran does have low back pain, the 
preponderance of the evidence, such as the report of a 
January 2004 VA neurologic examination and the report of a 
March 2006 VA orthopedic examination, show that such pain is 
musculoskeletal in nature.  

Inasmuch as the veteran's sacro-coccygeal scar is not 
productive of any identifiable disability, there is no basis 
for assigning an evaluation separate from that assigned for 
his service-connected shell fragment wound residuals of the 
sacral area with S2 motor radiculopathy.  To do otherwise 
would constitute the proscribed practice of pyramiding.  
38 C.F.R. § 4.14.  


B.  The Neck

The RO has rated the veteran's residuals of a shell fragment 
wound of the neck as a scar under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  

At the outset of the veteran's claim, a 10 percent rating was 
warranted for superficial scars which were painful and tender 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  

Also potentially applicable in rating the veteran's shell 
fragment wounds of the neck are 38 C.F.R. § 4.118, Diagnostic 
Code's 7803 and 7805.  

Under Diagnostic Code 7803, a 10 percent rating was warranted 
when superficial scars were poorly nourished with repeated 
ulceration.  

Also potentially applicable in rating the veteran's shell 
fragment wounds of the neck are the criteria applicable to 
rating scars of the head, face or neck.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.  

At the outset of the veteran's claim, a 10 percent rating was 
warranted for scars of the head, face, or neck, which were 
disfiguring and productive of moderate impairment.  A 30 
percent rating was warranted for severe, disfiguring scars of 
the head, face, or neck, especially if it produced a marked 
or unsightly deformity of the eyelids, lips, or auricles.  

During the pendency of the veteran's appeal, the rating 
schedule was revised with respect to rating skin disorders, 
including scars.  67 Fed. Reg. 49,590-49,599 (July 31, 2002).  
That change became effective on August 30, 2002.  

Under the revised regulations, scars (other than those 
involving the head, face, or neck) that are deep or that 
cause limited motion warrant the following ratings:  
10 percent for an area or areas exceeding 6 square inches (39 
sq. cm.) and 20 percent for area or areas exceeding 12 square 
inches (77 sq. cm.).  38 C.F.R. § 4.118, Diagnostic 
Code 7801.  

A deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2).  

Under the revised regulations, a 10 percent rating is also 
warranted for scars (other than those on the head, face, or 
neck) that are superficial and are painful on examination or 
unstable or that do not cause limited motion but cover an 
area or areas of 144 square inches (929 sq. cm.) or greater.  
38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, and 7804.  

A superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118,  Diagnostic Code 7803, 
Note (2).  

The revised regulations further state that disfigurement of 
the head, face, or neck warrants a 10 percent rating, where 
there is one characteristic of disfigurement.  A 30 percent 
rating is warranted with visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with 2 or 
3 characteristics of disfigurement.  

Under the revised rating criteria, the eight characteristics 
of disfigurement for the purposes of evaluation under 38 
C.F.R. § 4.118 are (1) scar 5 inches or more (13 or more 
centimeters) in length; (2) scar at least one-quarter inch 
(0.6 centimeters) wide at its widest point; (3) surface 
contour of the scar elevated or depressed on palpation; (4) 
scar adherent to the underlying tissue; (5) skin hypo or 
hyperpigmented in an area exceeding 6 square inches; (6) skin 
texture abnormal (irregular, atrophic, shiny, scaly, et 
cetera) in an area exceeding 6 square inches (39 square 
centimeters); (7) underlying soft tissue missing in an area 
exceeding 6 square inches (39 square centimeters); (8) skin 
indurated and inflexible in an area exceeding 6 square inches 
(39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 
7800, Note (1).  

Unretouched color photographs are to be taken into 
consideration.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note 
(3).  

The RO provided the veteran with the new regulatory criteria 
in the SSOC issued in October 2006.  

In March 1953, during his service in Korea, the veteran is 
shown to have sustained penetrating shell fragment wounds of 
multiple areas, including the posterior neck and left arm.  
There was no artery or nerve damage associated with the neck 
wound; and four days after the injury, it was noted that the 
wound was healing.  After approximately two and a half weeks 
of inpatient treatment, the wound had reportedly healed well.  

During his service separation examination in March 1953, the 
veteran voiced no complaints, and there were no clinical 
findings referable to neck disability or shell fragment wound 
residual of the neck.  

During VA examinations in February and August 1954, the 
veteran stated that everything concerning his neck was all 
right.  On examination, there were no obvious scars on the 
neck.  

During the August 1954 examination, there was a suggestion of 
some hypesthesia involving the tips of the middle and ring 
fingers on the left hand.  However, during a subsequent 
neuropsychiatric examination, such hypesthesia was found to 
be a manifestation of a conversion reaction associated with 
trauma to the lower third of the veteran's left arm.  

More recent clinical records are negative for any residual 
scarring or other disability resulting from the shell 
fragment wound of the neck in service.  Indeed, by history, 
complaint, and current findings, any residual muscle 
disability is productive of no more than slight impairment.  

Rather, the evidence shows that in service, the veteran 
sustained a superficial neck wound which did not require 
debridement or result in infection.  That injury required 
brief treatment, after which, the veteran returned to duty.  

The post-service records also show that the neck wound healed 
with good functional results and contain no cardinal signs or 
symptoms of muscle disability as defined by VA.  Id.  

In fact, there are no current objective findings of 
symptomatic scarring or evidence of fascial defect, atrophy 
or impaired tonus.  

Although the veteran continues to experience numbness in the 
fingers of his left hand, those complaints remain associated 
with the already service-connected residuals due to his left 
arm injury.  

Accordingly, given both versions of the applicable rating 
criteria, the Board finds no basis for the assignment of a 
compensable rating for the service-connected shell fragment 
wound residual of the neck during the course of the appeal.  

In arriving at this decision, the Board notes a lack of 
compliance with the orders in its March 2005 remand.  In 
part, the Board ordered an examination and requested that the 
examiner comment on the severity of the veteran's service-
connected residual scarring of the neck.  

As a matter of law, the veteran has a right to compliance 
with the Board's remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

Although the veteran underwent examinations in February, 
March, and August 2006, none included findings regarding the 
severity of the veteran's residual scarring of the neck.  
However, despite the Board's remand instructions, the failure 
to report such findings amounted to no more than harmless 
error.  

Indeed, during the 50 plus years since the veteran left 
service, the competent evidence of record, such as the report 
of the November 2000 VA orthopedic examination, is negative 
for any neck scarring.  Absent such scarring, there is no 
basis for a compensable evaluation.  

Therefore, the lack of comment concerning the severity of 
such scars cannot possibly affect the essential fairness of 
the adjudication or otherwise result in prejudice to the 
veteran.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd and remanded on other grounds 444 F.3d 1328 (Fed.Cir. 
2006).  

Further development to comply with the holding in Stegall 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant.  
Accordingly, such development will not be ordered.  Sabonis.


ORDER

An increased rating of 40 percent for the service-connected 
residuals of a shell fragment wound of the sacral area with 
S2 motor radiculopathy is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  

An increased, compensable rating for the service-connected 
residuals of a shell fragment wound of the neck is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


